DETAILED ACTION
This action is in response to the applicant’s amendment filed on 13 August 2021. Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are pending and examined. Claims 1, 6, 24 and 29 are currently amended. Claims 2-5, 7-18, 25-28, 30-41 and 47 are cancelled. Claims 21-23, 44-46, 48 and 50 are withdrawn.
Response to Amendment
The Amendment filed 13 August 2021 has been entered. Claims 1, 6, 19-20, 24, 29, 42-43 and 49 remain pending in the application. Regarding the Non-Final Office Action mailed on 25 May 2021, Applicant’s amendments to the Claims have avoided the interpretation under 35 U.S.C. 112(f) set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 13 August 2021, with regard to the rejections of claims 1, 6, 19-20, 24, 29, 42-43 and 49  under 35 U.S.C. 101 have been fully considered but they are not persuasive.
The applicant argues that “similar to the claims at issue in Enfish, here the amended claims relate to an improvement in collaborative lane change. The amended claims recite a series of steps for controlling a collaborative lane change to improve the traffic efficiency and safety of the vehicle during the lane change process, which pertains to improving technology in a practical technical field”, the examiner respectfully disagrees. 
Claim 1 recites “transmitting a first control instruction to the first vehicle…transmitting a second control instruction to the first vehicle…” i.e. all the instructions are for the first vehicle. collaborative lane change”, therefore the current claim language does not explicitly recite “improvement in collaborative lane change”. 
Further, claim 1 recites only steps of receiving and transmitting instructions/data. Data receiving and transmitting are considered as “necessary data gathering and outputting”, which is a form of insignificant extra-solution activity (see MPEP 2106.05(g)). 
In addition, the lane changing process recited in claim 1 are a process a human driver would perform when changing lanes. Using a processor to perform steps which are mental judgements in a generic or general purpose vehicle control environment amounts to “mere instructions to implement an abstract idea on a computer”, and it will not bring the process out of “abstract ideas”.
Therefore, the claim is an abstract idea and the rejection under 35 U.S.C. 101 is maintained.
Claim 24 recite similar languages as claim 1 and is rejected for similar reasons above.
Dependent claims 6, 19-20, 29, 42-43 and 49 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Applicant’s arguments, see Arguments/Remarks, filed 13 August 2021, with regard to the rejections of claims 1, 6, 19-20, 24, 29, 42-43 and 49  under 35 U.S.C. 103 have been fully considered but they are not persuasive.
instead of performing the lane change immediately, further determines whether there is no vehicle ahead but a vehicle behind in the bypass and the lane changing vehicle and the bypass vehicle meet the safety distance condition. In addition, when it is determined that the speed of the lane changing vehicle is smaller than the speed of the bypass vehicle, the lane changing vehicle, instead of decelerating or stop immediately, further determines whether there is a vehicle ahead but no vehicle behind in the bypass and the lane changing vehicle and the bypass vehicle do not meet the safety distance condition” and “regardless of whether there is a vehicle ahead but no vehicle behind in the target lane to which the first vehicle requests to change, or there is no vehicle ahead but a vehicle behind in the target lane to which the first vehicle requests to change, or whether the first vehicle and the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change meet the safety distance condition, the first vehicle performs lane change upon the speed of the first vehicle being determined to be greater than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, and the first vehicle decelerates or stops upon the speed of the first vehicle being determined to be smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change”, the examiner respectfully disagrees. 
Claim 1 recites “transmitting the first control instruction to the first vehicle upon a speed of the first vehicle being determined to be greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction”, no recitation of “performing the lane change immediately” in the claim. Further, “a speed of the first vehicle being determined to be greater than a speed of a second vehicle” is not recited as a condition for transmitting the first control instruction but is not recited as the ONLY condition. Zhang teaches the own vehicle speed greater than vehicle speed on the target lane and lane change can be implemented (para 0020 (para 0023 of translated version)), which is “under a condition that a speed of the first vehicle is greater than a speed of a second vehicle”. Similarly Zhang teaches the vehicle reduces speed when the own vehicle speed is smaller than the speed of the vehicle on the target lane (para 0014 (para 0017 of translated version)), which is “under a condition that the speed of the first vehicle being determined to be smaller than the speed of the second vehicle” i.e.  “transmitting a second control instruction to the first vehicle upon the speed of the first vehicle being determined to be smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction”. Meanwhile, there is no recitation of “decelerating or stop immediately” in the claim. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
The applicant further argues that Zhang does not disclose when to instruct the lane changing vehicle to perform the lane change, decelerate or stop, the examiner respectfully disagrees. 
Zhang teaches when the own vehicle speed greater than vehicle speed on the target lane and distance is safe for switching lane, lane change can be implemented (see at least para 0020 (para 0023 of translated version)), i.e. when to instruct the lane changing to perform lane change. Zhang further teaches the vehicle reduces speed when the own vehicle speed is smaller than the 
Claim 24 recite similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent Claims 6, 19-20, 29, 42-43 and 49, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 24. Because independent claims 1 and 24 are not allowable, dependent Claims 6, 19-20, 29, 42-43 and 49 are not allowable.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception 
Claims 1 and 24 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for controlling a collaborative lane change comprising: receiving a lane change request, receiving vehicle information, transmitting a first control instruction and transmitting a second control instruction as recited in independent claims 1 and 24. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the processor”. That is, other than reciting “the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the processor” language, the claim encompasses a person receiving data collected and forming a simple judgement. The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The claim recites additional elements of transmitting a first control instruction to the first vehicle and transmitting a second instruction to the first vehicle. The transmitting step is recited at a high level of generality (i.e. as a general means of outputting data), and amounts to “necessary data gathering and outputting”, which is a form of insignificant extra-solution activity (see MPEP 2106.05(g)). The “processor” merely describes how to generally “apply” the 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processor and memory are all conventional computing components, and the specification does not provide any indication that the processor/memory is anything other than a conventional computer used for vehicle control. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, MPEP 2106.05(g), and the case cited therein, including Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196(1978), Bilski v. Kappos, 561 U.S. 593, 611-12,95 USPQ2d 1001, 1010 (2010),    In re Meyers, 688 F.2d 789, 794; 215USPQ 193, 196-97 (CCPA 1982), indicate that the addition 
Regarding claim 49, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recite “a computer readable medium”, while the broadest reasonable interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten,500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves) (MPEP 2106.03).
Dependent claims 6, 19-20, 29, 42-43 and 49 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…upon a sped of the first vehicle being determined to be greater /smaller than a speed of a/the second vehicle…” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraphs in the specification are para 0484 and para 0485, which recite “…transmit the first control instruction to the first vehicle when a speed of the first vehicle is greater than a speed of the second vehicle …” and “…transmit a second control instruction to the first vehicle when the speed of the first vehicle is smaller than the speed of the second vehicle…” The plain meaning of “when” is “at or during the time that” OR “after which…”. The plain meaning of “upon” is “immediately or very soon after”. Apparently, a clause led by “upon” is not the same as a clause led by “when” as the order or timing 
Claim 24 recite similar languages as claim 1 and is rejected for similar reasons above.
Claims 6, 19-20, 29, 42-43 and 49s are rejected by virtue of the dependency on claims 1 and 24.  
			
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 19-20, 24, 29, 42-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US20180046193, hereinafter Takada), in view of Zhang (CN106997690, hereinafter Zhang).
As to claims 1 and 24, Takada teaches a method and an apparatus for controlling a collaborative lane change, comprising: 
receiving, by a processor of a traffic control device when calling a program code stored in a memory of the traffic control device, a lane change request transmitted by a first vehicle, wherein the lane change request comprises vehicle information of the first vehicle (Takada, para 0076 teaches a driving assistance request for lane changing received from the vehicle that is a driving assistance target; para 0035-0036 teaches a computer and CPU); 
receiving vehicle information of other vehicles in a target lane to which the first vehicle requests to change (Takada, para 0076 teaches acquiring driving situations of other vehicles); and 
Takada, para 0080 teaches instructing the vehicle to perform lane change; para 0076 teaches vehicle information of the vehicle and vehicle in a target lane).
wherein the transmitting the first control instruction to the first vehicle comprises:
transmitting the first control instruction to the first vehicle under a condition that a lane change preparation action of the first vehicle occurs (See at least Takada, para 0075 for driving assistance at lane change time and para 0076 for lane change request; para 0080 for instructing the vehicle to perform lane change); or 
transmitting the first control instruction to the first vehicle under a condition that a lane change action of the first vehicle occurs.
Takada does not explicitly teach transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction, transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction.
	However, in the same field of endeavor, Zhang teaches transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a Zhang, para 0020 (para 0023 of translated version) teaches the own vehicle speed greater than vehicle speed on the target lane and lane change can be implemented), transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction (Zhang, para 0014 (para 0017 of translated version) teaches the vehicle reduces speed when the own vehicle speed is smaller than the speed of the vehicle on the target lane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and the apparatus taught by Takada to include transmitting the first control instruction to the first vehicle under a condition that a speed of the first vehicle is greater than a speed of a second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to perform the lane change according to the first control instruction and transmitting a second control instruction to the first vehicle under a condition that the speed of the first vehicle is smaller than the speed of the second vehicle adjacent to the first vehicle in the target lane to which the first vehicle requests to change, so as to cause the first vehicle to decelerate or stop according to the second control instruction, as taught by Zhang, to implement a safe and effective lane change (Zhang, para 0005 (para 0008 of translated version)).
As to claims 6 and 29, Takada teaches the method according to claim 4 and the apparatus of claim 27.
Takada, para 0080 teaches driving action instruction unit instructs the vehicle to accelerate/decelerate in preparation for the lane change).
As to claims 19 and 42, Takada in view of Zhang teaches the method and the apparatus according to claims 1 and 24, wherein the vehicle information of the first vehicle comprises at least one of the following: position information and a head direction angle of the first vehicle (Takada, para 0038 teaches the driving situation includes position information and traveling direction).
As to claims 20 and 43, Takada in view of Zhang teaches the method and the apparatus according to claims 19 and 42, wherein the vehicle information of the first vehicle comprises at least one of the following: time information, a size, a speed, a longitudinal accelerated speed, a yaw velocity, a steering signal and a steering wheel angle of the first vehicle (Takada, para 0038 teaches at least a speed and time information).
As to claim 49, Takada in view of Zhang teaches a computer readable storage medium, comprising instructions, which, when being executed on a computer, cause the computer to perform the method of claim 1 (Takada, para 0035-0036 teaches a server with CPU and storage unit/instruction; see claim 1 above for the processor performing method of claim 1; also see Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667


/YUEN WONG/Primary Examiner, Art Unit 3667